The Chancellor.
The right to dig and explore upon the lands of defendants for ore, sought to be protected by the injunction in this case, depends upon a lease alleged to have been executed by the defendant, William Butler. The execution and contents of that lease are alleged in the bill. The answer of Butler, which in this respect is responsive, denies that he executed such a lease. He cannot read, and in his case the reading of the lease correctly, is as material to the execution of it as making his mark. He denies, in his answerj that the lease as read to him, extended beyond two years.
The positive denial by the answer, of the facts on which the .equity of the bill depends, is in general' sufficient to dissolve the injunction. In this case there is no reason to make it an exception.
The injunction must be dissolved.-